Citation Nr: 1811698	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depressive disorder.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from January 1976 to September 1976.

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in October 2015 and September 2017 when it was remanded for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed schizophrenia and depressive disorder.

2.  An acquired psychiatric disorder was not noted upon service entrance and the Veteran experienced in-service psychiatric symptoms.

3.  Symptoms of the current acquired psychiatric disorders have been continuous since service.


CONCLUSIONS OF LAW

The criteria to establish service connection for acquired psychiatric disorder, to include schizophrenia and depressive disorder, are met.  38 U.S.C.A. §§ 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (b), 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with schizophrenia.  Schizophrenia is a psychosis as defined by 
38 C.F.R. § 3.384 (2017).  A psychosis is listed as a "chronic disease" under 38 C.F.R. 
§ 3.309 (a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303 (b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran in this case essentially contends that his psychiatric symptoms began in service and have continued since service.  

Initially, the Veteran has a currently diagnosed psychiatric disorder, including schizophrenia, depressive disorder, and a history of polysubstance abuse.  See September 2012 and November 2016 VA examination reports. 

Moreover, the Board finds that the Veteran was presumed sound upon service entrance, as a psychiatric disability was not "noted" on his service entrance examination report.  38 C.F.R. § 3.304 (b) (2017).

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service psychiatric symptoms and whether those symptoms have been continuous since service.  In an August 1976 Report of Medical History, the Veteran reported frequent trouble sleeping, depression or excessive worry, and nervous trouble, and the examiner noted that the Veteran had much anxiety and many worries over the current situation in the Army.  While the August 1976 Report of Medical Examination noted that the Veteran had a normal clinical psychiatric evaluation, an August 1976 Report of Mental Status Evaluation indicated that the Veteran's mood was "mildly depressed."  The Board notes that, although the Veteran was not specifically diagnosed with an acquired psychiatric disorder during active service, such is not required.  See 38 C.F.R. § 3.303 (d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).

Following service separation, VA treatment records dated in 1980 and 1981, approximately four years after service separation, show that the Veteran was noted to be a schizophrenic with a history of alcohol and marijuana abuse.  The Veteran reported being depressed, having problems sleeping, and experienced auditory hallucinations.  The record contains VA hospital admission reports dated in August 1980 and March 1981 show diagnoses of schizophrenia.

In a February 1988 VA discharge summary note, the Veteran was diagnosed with Axis I "schizophrenia, paranoid, chronic."  The note indicated that the Veteran was hospitalized for two weeks with a history of suicidal ideation and memory problems.  He reported an eight year history of psychiatric problems, but was vague about the onset of his illness.  The Veteran specifically stated that he thought his auditory hallucinations started in 1976 (the year the Veteran was discharged from service).

The evidence also includes an October 1991 Psychiatric Evaluation associated with his records from the Social Security Administration.  At that time, the Veteran complained of nervousness, anxiety, and hearing voices.  The Veteran indicated that the problems first stated while he was in the Army.  He reported that following service, he sought treatment through VA and was admitted to VA hospital at least five times a year.  A diagnosis of chronic schizophrenia was noted. 

In an April 1994 VA summary note, it was indicated that the Veteran admitted to the Waco VA Medical Center for treatment of schizophrenia.  On admission, it was noted that the Veteran complained of hearing voices "off and on since 1976."   

The Veteran was afforded a VA psychiatric examination in September 2012.  The examiner diagnosed the Veteran with paranoid-type schizophrenia, a history of polysubstance abuse, dependent personality traits, and depressive disorder.  The examiner then stated that a review of the Veteran's claims file did not contain any records that would link the current psychiatric conditions to his military service. Service treatment records discussed anxiety/worry related to his pending involuntary military discharge, but made no mention of other psychiatric problems.
Subsequent psychiatric hospitalizations (earliest record in claims dated in 1980, following 1976 military discharge) were based on Veteran report of auditory hallucinations that were often attributed to cocaine use, questioned with regard to validity, and viewed as possible evidence of malingering.  The examiner specifically indicated that the Veteran attributed his current depressive symptoms to the loss of his relationship in 2008 and ongoing problems with pain and associated physical limitations.  For these reasons, the examiner opined that the
Veteran's current psychiatric symptoms, including symptoms of schizophrenia and depression were not the result of his military service

While a September 2012 VA examiner opined that that schizophrenia and depression were less likely than not were the result of his military service, to include psychiatric symptoms in service, the VA examiner did not address the August 1976 Report of Mental Status Evaluation indicated that the Veteran's mood was "mildly depressed."  Further, the examiner reasoned, in part, that the Veteran attributed current depressive symptoms to the loss of his relationship in 2008 and ongoing problems with pain and associated physical limitations, thereby, raising the question of secondary service connection.   As noted in the Board's October 2015 remand, the Veteran is currently service-connected for right hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, associated surgical scars, degenerative disc disease of the lumbar spine, and headaches.   In light of the Veteran's reports of pain and physical limitations associated with these disabilities, the Board remanded the claim in October 2015 in order to obtain an additional medical opinion.  

The Veteran underwent another VA psychiatric examination in November 2016.  The examiner noted that all symptoms associated with the Veteran's currently diagnosed schizophrenia, depressive disorder, and personality disorder overlapped.  The examiner opined that the Veteran's acquired psychiatric disorder were neither caused nor aggravated by his service-connected disabilities.  In support of this opinion, the examiner stated that the Veteran appeared to be a poor historian, who was also noted in previous examinations; however, he was clearly able to articulate
his attributions to his mental health symptoms.  Specifically, the Veteran reported feeling depressed due to his inability to recall information and feeling ashamed and embarrassed about this fact.  The examiner explained that this attribution of mental health complaints appeared to be unrelated to any service-connected disability, as assessed during the current evaluation.  Additionally, previous VA treatment records document exacerbation of depression symptoms due to family losses rather than any service-connected conditions.  

Based on this body of evidence, the Board finds that the Veteran's report of psychiatric symptomatology since service separation, in the context of the demonstrated in-service psychiatric symptoms, and subsequent psychiatric hospitalizations soon after service separation, is sufficient to place in equipoise the question of whether the current psychiatric disorders were incurred in service.  Although the Veteran has been noted to be a poor historian, he has competently reported having had psychiatric symptoms during service and thereafter.  Additionally, post-service treatment records demonstrate that the Veteran's psychiatric disorders continued to the present day. 

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for schizophrenia, is warranted under 38 C.F.R. § 3.303 (b).
38 U.S.C. § 5107; 38 C.F.R. § 3.102.  
While there are negative nexus opinions of record as to whether the psychiatric disorders were incurred in service or secondary to a service-connected disability, the grant of presumptive service connection renders moot all other theories of service connection.

Moreover, the Veteran's symptoms associated with his schizophrenia, depressive disorder, and polysubstance abuse have been found to overlap (see November 2016 VA examination); therefore, such symptoms should be attributed to his now service-connected schizophrenia disability.  See generally Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).

ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia and depressive disorder, is granted. 


REMAND

The remaining issue on appeal involves entitlement to a TDIU.  Because of the Board's decision to grant service connection for the Veteran's psychiatric disability, and since the AOJ has not had the opportunity to assign a disability rating for said condition, the claim must be returned to the AOJ for additional development.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a rating decision that implements the Board's grant of service connection for an acquired psychiatric disorder and assign an initial rating to that disability.  Notice of the rating and effective date, along with his appellate rights, should be provided to the Veteran and his representative.

2.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


 
____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


